Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, the reviewing court will not reverse the judgment of the trial court overruling the motion for a new trial, based solely on the general grounds, in a criminal case, where the verdict is supported by any evidence. This is true though the evidence for the State is the uncorroborated testimony of one witness only, which is contradicted by the testimony of many witnesses for the defense, and though proof of general bad character of the State’s witness is introduced to impeach him, and no evidence is offered to sustain his character; it being “within the province of the jury, or of the court trying the case without a jury, as the ease may be, to determine whether he has been impeached, or whether his evidence is credible.” Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868), and cit.
2. Applying the foregoing rulings to the facts of the instant case, the defendant’s conviction was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre cmd Guerry, JJ., concwr.